Citation Nr: 1043755	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-06 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

3.  Entitlement to service connection for a disorder to the right 
leg.  

4.  Entitlement to service connection for a circulation disorder 
in the right lower extremity, to include as secondary to service-
connected diabetes mellitus.

5.  Entitlement to service connection for a circulation disorder 
to the right hand, to include as secondary to service-connected 
diabetes mellitus.

6.  Entitlement to service connection for a circulation disorder 
to the left hand, to include as secondary to service-connected 
diabetes mellitus.

7.  Entitlement to service connection for arthritis of the right 
shoulder. 

8.  Entitlement to service connection for arthritis of the left 
shoulder. 



9.  Entitlement to service connection for an eye disorder, to 
include as secondary to service-connected diabetes mellitus.

10.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).  

11.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1971.  He also has some service in the Marine Corps 
Reserve.

This matter is on appeal from October and December 2005 decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The Board notes that in March 2010, the Veteran submitted a claim 
for entitlement to service connection for prostate cancer as a 
result of Agent Orange exposure, and bilateral hearing loss.  
Although he has been issued VCAA notice for these claims in May 
2010, they have not yet been adjudicated.  Accordingly, these 
issues are referred to the RO for further action.  

The issue of entitlement to an acquired psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is characterized by 
ability to maintain an erection 70 percent of the time.  
Deformity of the penis with loss of erectile power has not been 
shown.

2.  A circulation disorder to the right lower extremity and 
bilateral hands, a chronic musculoskeletal disorder to the right 
leg, arthritis of the bilateral shoulders, and an eye disorder 
are not currently shown.  

3.  A back disorder and GERD were not noted in service or for 
many years thereafter, and are unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.115b, Diagnostic Code (DC) 7522 (2010).

2.  GERD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  A disorder to the right leg and a circulation disorder in the 
right lower extremity were not incurred in or aggravated by 
service, are not proximately due to or the result of diabetes 
mellitus, and are not currently shown.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.310 (2010).

4.  A circulation disorder to the bilateral hands was not 
incurred in or aggravated by service, is not proximately due to 
or the result of diabetes mellitus, and is not currently shown.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2010).

5.  Arthritis of the bilateral shoulders was not incurred in or 
aggravated by service and is not currently shown.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2010).

6.  An eye disorder was not incurred in or aggravated by service, 
is not proximately due to or the result of diabetes mellitus, and 
is not currently shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 
(2010).

7.  A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

Additionally, the Veteran's erectile dysfunction claim arises 
from his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Principi, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA for this issue.

With respect to the Dingess requirements, in September 2006, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as well 
as notice of the type of evidence necessary to establish an 
effective date.  This notice was not provided prior to the 
initial unfavorable decision on the claim by the RO.  However, 
such notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, after the Dingess notice letter was sent to the 
Veteran in September 2006, the service connection claims were 
readjudicated, and a statement of the case was issued in December 
2006.  Therefore, adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Further, the Veteran submitted his 
own private treatment records, and significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  

Next, the Veteran was provided an opportunity to set forth his 
contentions during a hearing with the RO in November 2006.  The 
Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), 
the United States Court of Appeals for Veterans Claims recently 
held that 38 C.F.R. 3.103(c)(2) (2010) requires that a hearing 
fulfill two duties to comply with the above regulation.  These 
duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked.  

In this case, the Veteran was informed of what he must show in 
order to warrant an increased rating for his erectile 
dysfunction.  Moreover, he was able to testify concerning the 
nature of his claimed disorders.  Additionally, neither the 
Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2), nor have they identified any 
prejudice in the conduct of the RO hearing.  By contrast, as 
noted above, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims for benefits.  As such, the 
Board finds that, consistent with Bryant, the RO hearing officer 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board can adjudicate the claims based on the current 
record.

Next, VA examinations with respect to the issues on appeal were 
obtained in August 2005, as well as January and February 2010.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  

Specifically, they consider all of the pertinent evidence of 
record and statements of the Veteran.  Moreover, concerning the 
VA examination the Veteran received for his erectile dysfunction 
in January 2010, the evidence does not indicate, and the Veteran 
has not asserted, that his condition has worsened since this 
examination.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met, and no further 
notice or assistance is required to fulfill VA's duty to assist 
in the development of the claims.  38 C.F.R. § 3.159(c) (4); 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the Veteran's claims for service connection for GERD, a 
right shoulder disability, and a left shoulder disability, the 
Board notes that VA has not obtained medical examinations in 
relation to these claims because there is no competent evidence 
that the Veteran has a current bilateral shoulder disability, nor 
is there competent evidence that his GERD is the result of any 
event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4) 
(2010).  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims, a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

In this case, the Veteran has disagreed with the RO's assignment 
of a noncompensable rating for erectile dysfunction under 38 
C.F.R. § 4.115b, DC 7522, effective May 27, 2005.  Under DC 7522, 
a maximum 20 percent rating is warranted for deformity of the 
penis with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522 
(2010).  

The Board concludes that an initial compensable rating for 
erectile dysfunction is not warranted.  Specifically, at a VA 
examination in January 2010, the Veteran mentioned that he had 
trouble developing and maintaining an erection, although he was 
able to achieve an erection with vaginal penetration and 
ejaculation approximately 70 percent of the time.  However, there 
was no indication of deformity, nor has the Veteran so asserted. 
 
The Veteran has often reported his inability to have sexual 
intercourse, to which he believed that a 0 percent rating was 
insufficient.  While some loss of erectile power has been 
observed, the clinical evidence throughout the course of the 
appeal does not indicate that he has any deformity of the penis, 
a threshold requirement of a higher rating.  Therefore, an 
increased rating is not warranted on this basis.

The Board points out, however, that the Veteran has not gone 
wholly uncompensated for his erectile limitations, as he was 
awarded special monthly compensation for loss of use of a 
creative organ, effective May 27, 2006, pursuant to 38 C.F.R. § 
3.350 (2010).

In adjudicating this claim, the Board has also considered the 
Veteran's statements that his disability is worse than the 0 
percent rating he currently receives.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge, as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability for erectile 
dysfunction according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's erectile dysfunction has been 
provided by the medical personnel who have examined him during 
the current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran engages in physical labor, but he has 
not asserted that his erectile dysfunction has caused him to miss 
work or undergo frequent periods of hospitalization.  Moreover, 
the Board concludes that the rating criteria reasonably describe 
his disability level and symptomatology as well as provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's erectile dysfunction does not 
warrant an initial compensable rating for all periods under 
consideration.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 2002).  Generally, the evidence must show:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 
	
	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  
	
	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  
	
	In this case, the Veteran has submitted claims for entitlement to 
service connection on a direct basis for a right leg disorder, 
arthritis in the bilateral shoulders, GERD, and low back pain.  
He has also submitted claims seeking entitlement to service 
connection for a circulation disorder in his right lower 
extremity and bilateral hands and for impaired vision due to his 
service-connected diabetes mellitus.  However, after reviewing 
the competent evidence of record, the Board concludes that 
service connection is not warranted for any of these disorders.  
	
	First, the Veteran's service treatment records reflect no 
complaints of, treatment for, or a diagnosis related to a right 
leg disability, bilateral shoulder arthritis, a low back 
disorder, GERD, a circulation disorder in the right lower 
extremity and bilateral hands, or an eye disorder.  At the time 
of his separation physical examination in September 1971, the 
clinical evaluation of the Veteran eyes, upper and lower 
bilateral extremities, bilateral shoulders, gastrointestinal 
system, and low back were normal.  Therefore, none of the claimed 
disorders were noted in service.  Additionally, a physical 
examination in March 1975 (associated with his enlistment with 
the Marine Corps Reserve), also did not indicate the presence of 
any of the Veteran's claimed disorders.  
	
With regard to his in-service medical treatment, the Board 
recognizes that the Veteran is in receipt of the Combat Action 
Ribbon, indicative of his participation in combat with the enemy.  
In the case of any Veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation, and, to that end, every 
reasonable doubt shall be resolved in favor of the Veteran.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Nevertheless, service connection for the claims for a right leg 
disability, circulatory disorders in the hands and right lower 
extremity, a bilateral shoulder disorder, and an eye disorder is 
not warranted, as there is no indication of a current disorder in 
any of these areas.  

Regarding the Veteran's claims for service connection for a right 
leg disability and a circulation disorder in the right lower 
extremity, no disorder has been shown to the Veteran's right 
lower extremity either through injury or through lack of 
circulation.  Specifically, during routine feet examinations in 
October 2004, May and November 2006, and an August 2005 VA 
examination, no numbness or ulcerations were noted.  Although the 
Veteran complained of right foot numbness and tingling in a 
February 2008 VA medical report, no objective findings of right 
foot neuropathy were noted.  Moreover, sensory functioning 
evaluations of the extremities in September and November 2009 
were normal.  Finally, at VA examinations in January and February 
2010, no ulcerations in the feet were noted, nor were there any 
signs of polyneuropathy in the right lower extremity.  

Although the Veteran's right leg disorder was one primarily 
identified as a circulatory disorder, the Board has also 
considered the presence of any other musculoskeletal disorder to 
the right leg.  However, the evidence does not indicate the 
presence of this type of disorder either.  Specifically, in a 
February 2006 VA medical report, the Veteran complained of a six 
month history of right knee pain and episodes of feeling that his 
right knee was going to give way.  However, as his right knee 
examination and x-rays were within normal limits, no right knee 
disorder was diagnosed, nor was there any follow-up treatment for 
any sort of knee disorder.  Similarly, although the Veteran 
complained of right ankle pain and instability in November 2006 
and June 2007, respectively, an X-ray of the right ankle in 
February 2010 did not reveal any evidence of fracture or 
dislocation and, in fact, no objective evidence of impairment was 
observed.  Therefore, no musculoskeletal disorders to the right 
leg have been currently observed or diagnosed.  

Next, the Veteran has also complained of a circulation disorder 
in his bilateral hands.  However, while the evidence indicates 
that he has experienced some musculoskeletal disorders such as a 
tendon injury in his right index finger and a cut left finger 
after a sawing accident, there is no evidence suggesting any 
diabetes-related circulatory disorders.  Of particular note, at 
his VA examination in January 2010, he related no history of 
circulation problems, nor was evidence of such observed by the 
examiner.  Therefore, no current circulatory disorders are noted 
in the upper extremities.  

With respect to the Veteran's claim of entitlement to service 
connection for a bilateral shoulder disorder, the competent 
evidence does not indicate that such a disorder exists.  Indeed, 
the treatment records do not note any complaints of a shoulder 
disorder, nor was one ever observed by a physician.  Therefore, 
no musculoskeletal disorder to the shoulder, including arthritis, 
is currently shown.  

The Veteran has also complained of an eye disorder as a secondary 
result of his service-connected diabetes mellitus.  However, such 
a disorder has not been shown throughout the entire period on 
appeal.  Specifically, VA ophthalmological evaluations in June 
2004 and June 2005, as well as an August 2005 VA examination, did 
not reveal any diabetic retinopathy.  The Veteran did report 
blurry vision in both eyes in a January 2006 VA treatment report.  
The treating physician speculated that it was most likely 
secondary to fluctuations in glucose and referred the Veteran to 
the eye clinic for further evaluation.  However, a February 2006 
follow-up at the VA eye clinic revealed no diabetic retinopathy.  
On VA ophthalmologic examination in February 2010, the Veteran 
was found to have 20/20 vision bilaterally with no diabetic 
retinopathy.  Although the Veteran was diagnosed as needing 
corrective lenses for age-related presbyopia, the Board points 
out that a congenital defect such as refractive error of the eyes 
is not a disability for VA purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2010).  Therefore the competent evidence does not indicate the 
presence of an eye disorder that is related to diabetes mellitus. 

Overall, the Veteran did not have disorders to the bilateral 
shoulders, eyes, or upper and lower bilateral extremities upon 
his separation from service; VA examinations failed to detect the 
presence of any such disorders; and there is no other medical 
evidence demonstrating a diagnosis of a circulatory or 
musculoskeletal disorder in the right lower extremity, a 
circulatory disorder in the bilateral hands, an eye disorder, or 
a bilateral shoulder disorder.  At best, there are complaints of 
symptomatology without underlying pathology.  However, symptoms 
alone cannot be compensable without an in-service disease or 
injury to which the pain can be connected by competent evidence.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, 
service connection is not warranted for these issues.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
Additionally, as the Veteran has not shown the presence of any 
arthritis, service connection on a presumptive basis is also not 
for application.  See 38 C.F.R. § 3.307, 3.309.

Regarding his claims for entitlement to service connection for a 
low back disorder and GERD, the Veteran underwent a VA 
examination in January 2010 that revealed degenerative changes 
with slight anterior listhesis of the L4 vertebra.  However, the 
examiner did not observe any evidence of impairment, and in any 
event, the competent evidence of record does not indicate that it 
is related to active duty.  Moreover, the Veteran has been 
diagnosed with a hiatal hernia and GERD since at least February 
1989.   

Nevertheless, service connection is not warranted for these 
disorders.  As was noted above, the Veteran's service treatment 
records did not indicate the presence of a low back disorder or 
GERD while on active duty, and his discharge physical examination 
in September 1971 did not note any complaints or diagnoses 
reasonably related thereto.  

In fact, the first indication of a low back disorder of any sort 
was not observed until the Veteran complained of low back pain 
while in the Marine Corps Reserve in June 1975.  However, that 
treatment note was clear that these symptoms were unrelated to 
his Reserve service.  Similarly, the first indication of an 
esophageal disorder was not found until August 1981.  There, an 
inspection of the Veteran's esophagus revealed a possible ulcer 
of the lesser curvature side of the antrum and changes in the 
antrum which may have been compatible with antral gastritis.  
	
In both cases, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1971 and complaints of a 
low back disorder in 1975 (approximately a four-year gap) and 
GERD in 1981 (a ten-year gap).  Notably, the Veteran's discharge 
physical examination was absent of any complaints related to 
either disorder.  Therefore, the competent evidence does not 
establish a continuity of symptomatology.  

	Service connection may be granted when the evidence establishes a 
medical nexus between active duty service and current complaints.  
In this case, the Board finds that the weight of the competent 
evidence does not attribute the Veteran's low back disorder and 
GERD to active duty, despite his contentions to the contrary.    
	
	Specifically, the evidence does not indicate the presence of a 
low back disorder prior to 1975 or the presence of GERD until 
1981, which is many years after the Veteran left active duty.  
Although the absence of in-service treatment is not dispositive, 
given the Veteran's status as a combat veteran, his separation 
physical examination in September 1971 (which did not indicate 
the presence of either disorder) significantly diminishes the 
probative value of the Veteran's bare assertions that these 
disorders began while on active duty.   

Moreover, no treating or examining health care professional has 
ever established or suggested a relationship between his current 
disorders and active duty.  Therefore, as the evidence does not 
indicate a continuity of symptomatology and no competent evidence 
of a nexus between his current low back disorder or GERD and 
active duty service, entitlement to service connection for a low 
back disorder and GERD has not been established.

In addition to the documented post-service treatment records, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  In such cases, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
	In this regard, it is true that the Veteran is competent in some 
cases to self-diagnose some disorders despite his status as a lay 
person.  However, he is not competent to diagnose disorders such 
as GERD, any musculoskeletal condition, any eye disability, or 
any circulatory disorder.  These are not disorders that may be 
diagnosed by their unique and readily identifiable features and 
thus require determinations that are "medical in nature."  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.")
	
	Nevertheless, the Veteran's lay testimony is competent to 
establish the presence of observable symptomatology and may 
provide sufficient support for a claim of service connection, if 
credible, regardless of the lack of contemporaneous medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
the Board determines that while the Veteran is competent to 
report that his back disorder, GERD, musculoskeletal disorders, 
eye disability, and circulatory disorders were incurred during 
active service and that he has experienced continued 
symptomatology since active service, his testimony is nonetheless 
not credible.  
	
	In making this determination, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
	
	Significantly, the Board finds that the Veteran's reported 
history of continued low back pain, GERD, musculoskeletal 
disabilities, eye disability, and circulatory disorders since 
active service is inconsistent with the other evidence of record.  
Indeed, while he stated that his disorders began in service, the 
separation examination was absent of any complaints.  Moreover, a 
subsequent Marine Corps Reserve physical examination in March 
1975 also does not reflect any chronic low back disorder, GERD, 
musculoskeletal disabilities, eye disability, or circulatory 
disorders.  Caluza, 7 Vet. App. at 498.  
	
	Additionally, with respect to the Veteran's claims for service 
connection for a back disorder and GERD, when he sought treatment 
for these disorders in 1975 and 1981, respectively, he did not 
relate them to active duty service until he filed his claim.  His 
silence, when otherwise reporting his past medical history, 
constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a claim 
for benefits, to be less probative.  Therefore, continuity has 
not here been established, either through the competent evidence 
or through his statements.

Regarding all claims, the Board has also considered the Veteran's 
own statements asserting a nexus between his claimed disorders 
and active duty service.  While the Board reiterates that the 
Veteran is competent to report symptoms as they come to him 
through his senses, eye and circulatory disorders resulting from 
diabetes mellitus, musculoskeletal disorders to the back, legs 
and shoulders, and esophageal disorders such as GERD, are not the 
types that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. Shinseki, 
557 F.3d 1355 (2009).  

On the other hand, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's claimed disabilities 
developed in service.  Therefore, the Board concludes that the 
Veteran's disabilities were not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claims for service connection, the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).






(CONTINUED ON NEXT PAGE)






ORDER

An initial compensable rating for erectile dysfunction is denied.

Service connection for GERD is denied.

Service connection for a disorder to the right leg is denied.  

Service connection for a circulation disorder in the right lower 
extremity, to include as secondary to service-connected diabetes 
mellitus, is denied.

Service connection for a circulation disorder to the right hand, 
to include as secondary to service-connected diabetes mellitus, 
is denied.

Service connection for a circulation disorder to the left hand, 
to include as secondary to service-connected diabetes mellitus, 
is denied.

Service connection for arthritis of the right shoulder is denied. 

Service connection for arthritis of the left shoulder is denied. 

Service connection for an eye disorder, to include as secondary 
to service-connected diabetes mellitus, is denied.

Service connection for a back disorder is denied.  


REMAND

The Veteran also seeks service connection for an acquired 
psychiatric disorder, which he has mostly identified as PTSD.  
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2010); a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

In this case, the Veteran has stated a number of stressors, 
including knowing a friend who was involved in an incident with a 
land mine and the general fear of incoming mortar fire while in 
certain locations.  However, psychiatric evaluations of the 
Veteran during the course of the appeal, to include VA 
examinations in August 2005 and February 2010, failed to diagnose 
him with PTSD consistent with the diagnostic criteria in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. (1994) (DSM-IV).  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Instead, the Veteran has been 
diagnosed on numerous occasions with depression and anxiety 
disorder.

The RO denied the Veteran's claim for entitlement to service 
connection for PTSD on the basis that this disorder was not 
currently shown.  However, the RO construed his claim too 
narrowly.  For any psychiatric disorder that is reasonably 
encompassed by the Veteran's claim, reported symptoms or other 
information in the record should also be considered.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  

Given that the Veteran has been diagnosed with depression and 
anxiety, which constitute an aspect of his original claim, he 
should be afforded a new psychiatric examination in order to 
determine whether his depression and anxiety disorder or any 
other diagnosed psychiatric disorders, are attributable to active 
duty service.    

Additionally, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Acquire the Veteran's VA treatment 
records that are available from the VA 
Medical Center in Jackson, Mississippi since 
December 2009, and associate them with the 
claims file.  

2.  Schedule the Veteran for an appropriate 
examination to determine the nature and 
etiology of his acquired psychiatric 
disorders.  The claims folder should be made 
available to the examiner in conjunction with 
the examination.

With regard to each diagnosed disorder, the 
examiner is requested to offer an opinion as 
to whether it is at least as likely as not (a 
50 percent probability or higher) that the 
disorders are related to active duty service.

All opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.  In providing this rationale, the 
examiner is requested to comment on the 
opinions provided by the private 
professionals, and his or her bases for 
agreeing or disagreeing with those opinions.

If the examiner is unable to render such an 
opinion without resorting to speculation, a 
reason as to why such an opinion cannot be 
given must be provided.

3.  Readjudicate the claim for entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, with 
consideration of all evidence obtained since 
the issuance of the supplemental statement of 
the case in February 2010.  If the benefit 
sought is not granted, the appellant should 
be furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


